Citation Nr: 1227734	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran's claim was remanded for further development in May 2011.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a back disability that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service or service-connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2008, April 2009, and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained the evidence necessary for establishing entitlement to service connection on a secondary basis.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Post-service medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided VA examinations in October 2004, October 2008, and May 2010, with an addendum opinion to the May 2010 examination report provided in September 2010.  As directed by the May 2011 Board remand, a September 2011 addendum to the May 2010 examination report was obtained and associated with the record.  The May 2010 examiner considered the Veteran's claims of experiencing ongoing back pain following an in-service football injury, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's low back condition was not due to or aggravated by his mild knee degenerative joint disease.  In the September 2011 addendum, following review of the foregoing and the Veteran's claims file the examiner concluded that the current low back condition was not due to or aggravated by the documented back strain during service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the September 2011 addendum opinion and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with arthritis of the lumbar, sacral, or thoracic spine in service or within one year of service.  As such, service connection on a presumptive basis is not warranted.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran contends that he developed a back disability as a result of an in-service incident playing football where he jumped to catch a pass, the defender cut his legs out from under him, and he landed flat on his back.  In the alternative, the Veteran contends that his current back problems are due to his service-connected left knee disability.  The Veteran has been service-connected for a left knee disability since August 2007.  

The Veteran's service treatment records indicate a normal spine examination at entrance into service in April 1967.  At that time, he denied a history of back trouble.  The records also include a December 1970 treatment record at which time the Veteran reported low back pain for the previous 2 weeks due to a strained muscle in a football game.  The treatment provider prescribed medication and whirlpool treatment.  Two weeks later, at the Veteran's December 1970 separation examination, the spine was normal on examination.  

After service, the Veteran concedes that he did not seek treatment for back problems for multiple years.  A November 1976 private treatment record indicated treatment for right ankle problems, but did not include reports of back problems.  A 1978 private treatment record noted lower back pain and lower abdominal pain that had started the previous week.  The Veteran also had diarrhea for the last 3 days and an elevated temperature for the previous 5 days.  The treatment provider's assessment was probable viral syndrome with separate low back spasms.    

A June 1986 record indicated that the Veteran had injured his low back in May 1985 and that he had been treating with a chiropractor until December 1985.  He redeveloped pain about one week previously when he bent over to pick up some branches and heard his back crack/snap.  August 1986 x-rays showed spina bifida occulta at L5 with congenital deformities of the posterior elements of L5.  There also was a suggestion of spondylolysis defect on the right side at L5.  Previous films from June 1986 had showed Grade I spondylolisthesis of L5 on S1.

In April 1988, the Veteran underwent spinal fusion of L4/L5 and L5/S1.  A December 1997 private record indicated that the Veteran's back pain started in approximately 1986 or 1987 when he got off a riding lawnmower, heard a crack in his back, and felt some sharp lower back pain.  The record stated that after the Veteran's April 1988 spinal fusion the Veteran had experienced decreased pain until the winter of 1995 when he was walking through some deep snow while bow hunting.  

A January 1999 record indicated a long history of low back pain, from approximately 1986, and that the Veteran's pain was improving with therapy until a fall at work the previous week.  Another January 1999 record indicated that the Veteran had slipped on some ice.  An April 1999 treatment record stated that the Veteran's low back problems began in 1986 or 1987 when he bent to pick up a branch in his yard and heard a "snap."  He had persistent pain that initially was relieved somewhat by chiropractic treatment, but underwent a fusion and decompression laminectomy from L4 to the sacrum in April 1988.  

A September 1999 letter from a private chiropractor indicated that the Veteran had a long history of low back pain starting in approximately 1986 and 1987.  Earlier that month, the Veteran had undergone surgery that included an anterior implant removal with fusion of L4 at the sacrum.  

During a March 2001 private examination for SSA disability purposes the Veteran reported that his low back problems began in 1987 when he bent over to pick up a stick in his yard and felt a pop and severe pain.  He did well following his April 1988 spinal fusion, until hunting in the deep snow in 1997 when he developed severe back pain.  The examination indicated that in September 1999 he had steel rods, plate, and screws implanted that included one level higher than previously and that in June 2000 he was placed on short-term disability and later applied for long-term disability.  

In the Veteran's June 2004 initial claim for entitlement to service connection for a back disability he stated that because of his knee he experienced numerous back problems.

A June 2004 specialty evaluation by the Spine Center noted that his low back problems initially began in 1986 or 1987 when he bent to pick up a branch in his yard and heard a "snap." 

The Veteran was afforded a VA examination in October 2004.  The examiner noted review of the claims file and some of his medical records.  The Veteran reported back surgeries in 1988 and 1999.  The Veteran stated that he injured his back in 1986 when he bent over after having cut the grass and had a pop and rupture of his disks.  Thereafter, he reinjured his back at work and had a Workman's Compensation claim ongoing.  He reported constant steady and aching back pain that could be burning or sharp and stabbing.  The examiner noted the above record from the Spine Center indicating problems initially beginning in 1986 or 1987, his surgery in April 1988, and improvement until deer hunting in December 1994.  Following examination, the examiner's impression was status post lumbar fusion and disk replacement twice, 1988 and 1999.  As to etiology, it was not likely that the Veteran's current low back condition was due to or secondary to his service-connected knee condition. 

An August 2006 letter from a private chiropractor indicated a long history of low back pain starting in approximately 1986 or 1987.  She was not able to link the current back problems to the Veteran's left knee disability and that his back problems were due to more than one injury.  The chiropractor indicated exacerbation of back symptoms in April 1996, as well as 1998, 1999, and June 2000.

A March 2007 private treatment record noted that the Veteran had requested an opinion as to whether his service-connected left knee disability would have contributed to his present right knee and back disabilities.  The physician indicated review of multiple private and VA medical records and specifically noted:

that his back injury occurred when he was picking up a stick in his yard and developed acute back pain and subsequent herniated disc and had disc surgery.  It is difficult therefore, for me to relate that the left knee injury in the service would cause his back problems and/or knee problems.  I have explained that to the patient on 4/6/07, after thorough study and review several times.  There is also a Workman's Comp. claim at MVE for his back injury with the work injury at MVE being the cause of his back problems.

In July 2008, the Veteran filed a petition to reopen his low back claim.  In support of his claim, the Veteran submitted a June 2008 letter from a private chiropractor regarding the etiology of his right knee and low back conditions.  The chiropractor noted in-service injuries to the left knee while running an obstacle course and to the low back while playing football.  The chiropractor noted the multiple surgeries on the low back between 1988 and 1999, as well as left knee arthroscopy and right knee replacement.  Currently, the Veteran experienced low back and bilateral knee pain over 75 percent of an average day.  Following examination, the chiropractor noted that the Veteran had degenerative joint disease in both knees and the lumbosacral spine and concluded that his low back condition was at least as likely as not related to his military service.  Specifically, the chiropractor noted that the in-service strain/sprain "likely resulted in some instability of the low back resulting in degeneration years later."

The Veteran was afforded another VA examination in October 2008.  The examiner noted review of the claims file and medical records.  The Veteran reported his in-service football injury involving his back.  At that time, he was seen and given medication and responded well over several weeks.  While the Veteran claimed to have experienced intermittent back pain again during service he conceded that he did not seek treatment.  The examiner discussed the service treatment records, including the December 1970 record documenting the football injury.  After service, the Veteran did quite well and was not seen until 1986 when he bent over to pick up a branch, heard a snap, and experienced severe back pain.  The examiner discussed the Veteran's subsequent treatment.  The Veteran reported current constant pain.  The examiner discussed the medical records, including the June 2008 chiropractor's letter discussed above.  Following examination and diagnostic testing, the examiner diagnosed lumbosacral degenerative joint disease status post lumbar fusion and disk replacement.  As to etiology, the examiner concluded that his current low back disability was not caused by or the result of his low back injury in service.  The rationale for the opinion was that while the Veteran did have an in-service injury he was able to work as a welder for 10 years without medical care for his low back.  In addition, there were multiple records describing post-service injuries at home and work.  As the Veteran did not seek medical care for his back until 15 years after service, there was no link between his back problems in the military and his current low back problem.

The examiner was afforded another VA examination in May 2010.  The examiner did not review the claims file.  The Veteran indicated that he injured his left knee in boot camp and his back in 1970 while playing football.  He stated that he believed his current back pain was due to the football injury and his service-connected left knee disability.  After injuring his back he had to quit sports but there were no limitations on his military duties.  After service, he worked as a welder for 10 years and then into management for 24 years.  The Veteran reported occasionally seeing a doctor for left knee or back problems.  In 1986, he reported bending over to pick up a branch and feeling a popping sensation in his back, which resulted in 2 ruptured disks.  The Veteran discussed his subsequent treatment history.  Following examination, the examiner diagnosed lumbar disc herniations, status post discectomies and fusion.  As to etiology, the examiner concluded that it was not likely that the Veteran's back condition was related to his left knee, due to either causation or aggravation.  The examiner noted that the Veteran's in-service injuries, but that they did not prevent him from performing normal military duties or working as a welder for 10 years after service.  "The time course of the back problem is not consistent with a relationship to the left knee.  Significant problems with the left knee did not occur until 2007, but the patient had acute disk herniations twenty years earlier in 1986 and then again a few years later."

In September 2010, the RO obtained an addendum to the May 2010 examination report.  The examiner noted review of the claims file.  The examiner extensively outlined the medical evidence of record discussed above.  The examiner concluded that it was more likely than not that the Veteran's low back disability was not due to or aggravated by the mild left knee degenerative joint disease.  The rationale was that the Veteran had a significant instability issue of the lumbar spine as indicated by the spondylolisthesis and spina bifida, which were congenital conditions.  While he had limited impairment due to the left knee, it clearly was not enough to substantially contribute to his back condition.  The Veteran had been active in work and recreational activities over the years, which were more likely the cause of his worsening back condition.

As noted, the Board remanded the claim in May 2011 to obtain an addendum opinion as to whether the Veteran's spondylolisthesis or spina bifida was aggravated as a consequence of a superimposed injury in service, to include the December 1970 back strain.  The September 2011 considering physician concluded that it was more likely than not that the low back condition, including fusion, was not due to or aggravated by treatment for back strain during service.  The rationale was that the Veteran had a self-limited back strain while in service, which was a common condition and did not increase the risk of future back problems.  The Veteran was discharged without back complaints or treatment for over a year after discharge.  The instability of the lumbar spine became symptomatic in the mid-1980s based on record review.  Thereafter, there were several intervening and interceding events, including injury while deer hunting and a work-related injury.  The physician noted that deer hunting was strenuous in nature and the fact that the Veteran was able to engage in such activity was reasonable evidence of recovery from any previous back injury.  As such, based on a self-limited back strain in service, a significant period of no back impairment, then onset of back symptoms with aging and strenuous activity, the current back condition was not due to or aggravated by his treatment for back strain during service.

It is clear from the record that the Veteran has a current low back disability.  As noted above, the Veteran contends that this disability was proximately caused or aggravated by his service-connected left knee disability.  Based on the evidence of record, the Board concludes it was not.

The Board finds the opinions expressed in the May 2010 VA examiner's report and the associated September 2010 addendum to be credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician observed that the Veteran did not have significant left knee problems until 2007, which was many years after the onset of significant low back problems.  In addition, prior to the onset of significant left knee problems, the Veteran was able to perform normal military duties and was able to work as a welder for 10 years after service.  The May 2010 addendum also noted that the Veteran's impairment of the left knee was limited in nature and that he had remained active at work and in recreational activities over the years.  As such, the physician concluded that these activities were the more likely cause of his worsening back condition.  These opinions are fully explained and consistent with the evidence of record.  In that regard, the Board observes that no medical professional has opined as to a relationship between the Veteran's current low back disability and his service-connected left knee disability, despite multiple requests to provide an opinion linking the back disability to some incident of service or otherwise to his left knee disability.  The medical professionals' opinions clearly contemplated both causation and aggravation.

Furthermore, the Board has considered the Veteran's contentions that his current low back disability was caused by his overcompensating for left knee pain.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current low back disabilities and his left knee disability.  As such, the Board ascribes far more weight to the conclusions of the multiple medical professionals who concluded that the Veteran's current low back disabilities were not caused or aggravated by his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current low back disabilities and his left knee disability.  The Board places more weight on the opinion of the competent VA medical professionals who provided the May 2010 and September 2010 opinions, based on review of the medical records and claims file and/or interview of the Veteran and/or physical examination, than on the Veteran's lay assertions that his current back disabilities are related to his left knee disability.  As such, no finding of service connection is warranted on a secondary basis.

The Board also has considered whether a grant of service connection for a low back disability is warranted on a direct basis.  For the reasons discussed below, the Board concludes that service connection on a direct basis also is not warranted.

In this case, the Veteran's spine was noted to be normal at entrance into service.  In general, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

As noted above, the Veteran's current low back diagnoses include spondylolisthesis of L5 on S1and spina bifida at L5.  Multiple medical professionals have specifically concluded that these constitute congenital defects of the Veteran's spine.  In that regard, congenital defects or malformations are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn, 8 Vet. App. at 516; Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

In this case, there is competent and credible evidence that the Veteran had preexisting congenital defects of the spine, namely spondylolisthesis and spina bifida, and that these defects were not subject to, or aggravated by, a superimposed disease or injury during service resulting in additional disability.  The Board finds the September 2011 VA opinion of significant probative value.  The September 2011 opinions were based on review of the claims file, including the Veteran's contentions, and consideration of the evidence from prior physical examination and diagnostic testing.  The opinion provider explicitly concluded that the Veteran's spondylolisthesis and spina bifida were congenital defects, as previously discussed in the May 2010 VA opinion by the same physician.  The September 2011 opinion observed that the only injury in service was a self-limiting back strain, which was not of the type to result in increased risk of future back problems.  Moreover, the Veteran was separated from service with no further complaints of back problems, including at his separation examination, or treatment for his back within one year of separation from service.  In that regard, the medical records evidenced that his spine became symptomatic in the mid-1980s, or multiple years after service.  The Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record.  As such, the Board affords the September 2011 opinion significant probative weight.

There is no VA or private medical evidence to contradict these findings.  As will be discussed below, while there is a June 2008 private medical opinion linking the Veteran's current low back problems to his military service, this opinion clearly was limited to only the Veteran's degenerative joint disease of the lumbosacral spine and did not discuss or otherwise attribute a superimposed injury onto the Veteran's preexisting spondylolisthesis or spina bifida.

The Board has considered the Veteran's contentions that he experienced ongoing back problems following his in-service back strain while playing football.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to a continuity of back problems from service are inconsistent with the objective medical record and his own more contemporaneous statements.  

In that regard, at the Veteran's separation examination 2 weeks after his injury in December 1970, his spine was found to be normal and there is no indication that the Veteran reported any problems of the spine at that time.  Of even greater significance, myriad private records documenting the Veteran's initial and subsequent treatment for back problems specifically record that the Veteran reported that his low back problems began in 1985, 1986, or 1987, that is more than 15 years after service.  Equally telling, when the Veteran initially filed his claim for entitlement to service connection for his low back in June 2004 in his initial statements and during his October 2004 VA examination the Veteran either explicitly noted onset of problems in 1986 or attributed his back problems to his service-connected left knee rather than any event in service.  It was not until after refiling his claim for benefits July 2008 that the Veteran first claimed ongoing back problems from service.  The Board finds that had the Veteran been experiencing ongoing back problems from 1970 that it would have been reasonable for him to make such an assertion to one of his many private treating professionals during his initial treatments for back problems or, at the very least, when filing his initial claim for VA compensation benefits.  In reaching that conclusion, the Board acknowledges the 1978 private medical record indicating complaints of low back pain.  Even in that record, however, the Veteran indicated that the onset of problems was only 1 week previously.  The Board finds that all of these factors weigh heavily against finding his current assertions of a continuity of symptomatology from December 1970 to be credible.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no low back disability or complaints of back problems at separation from service and explicit attributions to the onset of back problems from 1985, 1986, or 1987 to multiple VA and private treatment providers for more than 30 years after service.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous and near contemporaneous medical records and the Veteran's statements when seeking such treatment and during his initial claim for service connection for his low back than to the recent assertions of continuity of symptomatology, which were first made only after filing his second claim for service connection.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of experiencing a continuity of back problems since service.  Therefore, the Board finds that the Veteran's allegations of a continuity of symptomatology are not credible.

Finally, the Board has considered the Veteran's current diagnosis of degenerative joint disease of the lumbosacral spine, with associated lumbar fusion and disk replacement.  The Board notes that there is conflicting evidence of record regarding the etiology of the Veteran's degenerative joint disease.  

On the one hand, the Board finds the September 2010 and September 2011 VA opinions of significant probative value.  The opinions were based on review of the claims file, including the Veteran's contentions, and consideration of the evidence from prior physical examination and diagnostic testing.  The opinion provider concluded that the more likely cause of the Veteran's worsening back condition was his post-service work history and recreational activities.  Moreover, the Veteran was separated from service with no further complaints of back problems, including at his separation examination, or treatment for his back within one year of separation from service.  In that regard, the medical records evidenced that his spine became symptomatic in the mid-1980s, or multiple years after service.  The physician discussed the Veteran's post-service back injuries, including as incurred while deer hunting and at work.  Indeed, the physician concluded that the fact the Veteran was able to engage in strenuous activities like deer hunting demonstrated that he had recovered from his self-limiting back strain in service.  The Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record.  In addition, the conclusions reached are supported by the conclusions of the October 2008 VA examiner and the March 2007 private physician, both of whom noted the Veteran's reports of onset of back problems multiple years after service and the multiple post-service injuries.  For those reasons, neither party was able to link the Veteran's current low back disabilities to his military service.  As such, the Board affords the September 2010 and September 2011 opinions significant probative weight.

By contrast, the Board finds the June 2008 private chiropractor's opinion of significantly less probative value.  In that regard, the Board acknowledges that the chiropractor concluded that it was at least as likely as not that the Veteran's degenerative joint disease of the lumbosacral spine was related to his military service.  The chiropractor indicated that the in-service sprain/strain likely resulted in some instability of the low back resulting in degeneration years later.  The Board notes, however, that although the Veteran has claimed that the chiropractor reviewed the Veteran's entire claims file prior to providing the opinion, the chiropractor failed to discuss the significance of or otherwise reconcile the Veteran's multiple post-service back injuries, including the 1986 injury when bending over to pick up a stick, the 1994 or 1997 injury while walking through deep snow while deer hunting, or the workplace accidents involving the back.  Moreover, the chiropractor did not discuss or reconcile the Veteran's multiple attributions of the onset of his low back problems to1985, 1986, or 1987 at the time of his initial and ongoing private treatment for his back.  In light of the foregoing, the Board affords the June 2008 chiropractor's opinion very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

For the same reasons as discussed above, the Board does not find credible any attribution of the Veteran of a continuity of low back symptomatology from service.

In summary, the preponderance of the evidence indicates that the Veteran's spondylolisthesis and spina bifida are congenital defects and that his current pain and any other symptomatology do not represent a superimposed injury or disease on those congenital defects.  In addition, the preponderance of the evidence demonstrates that the Veteran's degenerative joint disease of the lumbosacral spine was not caused or aggravated by his military service or service-connected left knee disability.  In that regards, the Board finds the conclusions of the September 2010 and September 2011 VA opinion provider of significantly more probative value than the June 2008 private chiropractor's opinion or those of the Veteran based on his non-credible claims of continuity of back symptomatology from service.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


